DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “a partially cylindrical concave surface having a reference axis as a central axis thereof” in Lines 19-20.  The recitation of the reference axis as a central axis of the partially cylindrical concave surface (or lever) is new matter.  The specification at the time of filing fails to provide support for the recitation.  Appropriate correction required.
Claim 1 recites “the inner wall of the hole being a vertical plane” in Line 23.  It new matter for the inner wall to be a vertical plane (which suggests the wall must be planar).  Appropriate correction required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a placement surface where the cutting insert can be placed” in Line 6.  The phrase “can be” infers an option, which creates a lack of clarity to the metes and bounds of the claim as to whether something is required or not.  If Applicant means to speak in terms of capability, Examiner suggests using the phrase “capable of being” in lieu of “can be.”  Appropriate correction required.
Claim 1 recites “the lever has a partially cylindrical concave surface having a reference axis as a central axis thereof, the concave surface including a line segment parallel to the reference axis” in Lines 19-21.  It is unclear whether the “having a reference axis as a central axis thereof” phrase refers to the lever or to the partially cylindrical concave surface.  Appropriate correction required.
Claim 1 recites “a head of the lever protruding into the hole of the placed cutting insert” in Line 22.  The claim previously sets forth the cutting insert as an option and in this clause it positively claims the insert being placed (in the holder).  Thus, it is unclear whether the cutting insert is capable of being placed or if it is required by the claim.  Appropriate correction required.
Claim 1 recites “when the concave surface is pressed against the tip portion of the pin, a head of the lever protruding into the hole of the placed cutting insert presses an inner wall of the hole, the inner wall of the hole being a vertical plane which contacts the placement surface, and presses and fixes the cutting insert against and to the placement surface and the side wall” in Lines 21-25.  It is unclear how an inner wall of the hole is a vertical plane.  It is unclear whether the hole just somehow contacts a vertical plane or if the vertical plane is somehow defined by the inner wall (i.e., a faceted planar hole wall).  Again, this clause also indicates that the cutting insert is present because the hole defines a feature that interacts with the placement surface.  Additionally, the clause is written in a convoluted manner.  It seems like the phrase “the inner wall of the hole being a vertical plane which contacts the placement surface” should be in another wherein clause.  As it stands, it is unclear that the “presses and fixes” clause runs back to the “when” clause.  Appropriate correction required.
Claim 2 recites “the reference axis is tilted in a direction such that a side of the head is farther from the pin than a central axis of the lever” in Lines 1-3.  It is unclear how the reference axis, which is seemingly the central axis of the concave surface, tilts such that a side of the head is farther from the pin than a central axis of the lever.  It would seem that the central axis, regardless of tilt of the reference axis, would be closer to the central axis of the lever than the pin merely based on the location of the pin and lever axis, respectively, to the lever head.  Appropriate correction required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gustafsson et al. (DE 2544877 A1).
(Claim 1) Gustafsson et al. (“Gustafsson”) discloses a cutting tool (Figs. 1, 2) where a replaceable cutting insert (12) having a hole (13) for fixing is mountable (to the tool holder).  The cutting tool includes a main body portion (10), a lever (18; ¶ 0006), a pin (19), and a screw (26).  The main body portion includes: a placement surface (14; Fig. 2) where the cutting insert is capable of being placed such that a central axis of the hole becomes vertical; a side wall (15, 16) coming into contact with at least one side surface of the cutting insert when the cutting insert is placed on the placement surface (Fig. 1); a lever accommodating hole (Fig. 2) accommodating a part of the lever and continuous with the hole when the cutting insert is placed on the placement surface; a pin accommodating hole (20; Fig. 2) accommodating a part of the pin and communicating with a side surface of the lever accommodating hole; and a screw accommodating hole (28) accommodating at least a part of the screw, provided with a female screw portion screwed with a male screw portion of the screw at least in part (Fig. 2), and communicating with the pin accommodating hole.  The screw (26) presses a rear end portion of the pin by being tightened (Fig. 2; ¶ 0010), and a tip portion of the pin presses the lever by the rear end portion being pressed against the screw (Fig. 2; ¶ 0010).  The 25lever has a partially cylindrical (39) concave surface (22) having a reference axis as a central axis thereof (the central axis of the concave surface is oriented parallel to the conical surface (22)), the concave surface including a line segment parallel to a reference axis (Fig. 2), wherein when the concave surface is pressed against the tip portion of the pin (Fig. 2), a head (21) of the lever protrudes into the hole of the placed cutting insert presses an inner wall of the hole, and presses and fixes the cutting insert against and to the placement surface and the side wall (Fig. 2; ¶ 0007).  The inner wall of the hole being a vertical plane that contacts the placement surface (Fig. 2).  The line segment is an axis along which a contact point between the concave surface and the tip of the pin moves during a tilting process in which the concave surface is pressed against the tip of the pin and the lever is tilted (Fig. 2; ¶ 0010).
(Claim 2) Regardless of how the reference axis is tilted, the central axis is closer to a side of the lever head than the pin (Fig. 2).
(Claim 3) The central axis of the pin (19) is tilted in a direction such that a side of the tip portion is farther from the lever head than a horizontal axis orthogonal to a vertical axis of the lever accommodating hole (Fig. 2; ¶ 0010).
(Claim 4) The lever has a projecting portion (25) between the head (21) and the concave surface (22) and the projecting portion protrudes to a side opposite to a side where the concave surface is provided with respect to the central axis of the lever (Fig. 2).
(Claim 5) The lever is provided with a notch portion (38, 39) having a width larger than a diameter of the tip portion of the pin, the notch portion extending from a concave portion provided with the concave surface to a bottom surface of the lever (Fig. 2).  That is, the bottom of the pin being below the notch portion while the partially cylindrical portion of the concave portion extends above the notch.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reeve et al. (US 3,469,296).
Reeve et al. (“Reeve”) discloses a cutting tool (Figs. 3, 4) where a replaceable cutting insert (38) having a hole (32) for fixing is mountable (to the tool holder).  The cutting tool includes a main body portion (31), a lever (33; Col. 2, Lines 1-55), a pin (45), and a screw (41-43).  The main body portion includes: a placement surface (Fig. 4) where the cutting insert is capable of being placed such that a central axis of the hole becomes vertical; a side wall (30) coming into contact with at least one side surface of the cutting insert when the cutting insert is placed on the placement surface (Fig. 4); a lever accommodating hole (Fig. 4) accommodating a part of the lever and continuous with the hole when the cutting insert is placed on the placement surface; a pin accommodating hole (Fig. 4) accommodating a part of the pin and communicating with a side surface of the lever accommodating hole; and a screw accommodating hole (Fig. 4) accommodating at least a part of the screw, provided with a female screw portion screwed with a male screw portion of the screw at least in part (Fig. 4), and communicating with the pin accommodating hole.  The screw (41-43) presses a rear end portion of the pin by being tightened (Fig. 4), and a tip portion of the pin (45) presses the lever by the rear end portion being pressed against the screw (Fig. 4).  The 25lever has a partially cylindrical concave surface (Fig. 4) having a reference axis as a central axis thereof, the concave surface including a line segment parallel to a reference axis (Fig. 4), wherein when the concave surface is pressed against the tip portion of the pin (Fig. 4), a head (37) of the lever protrudes into the hole of the placed cutting insert presses an inner wall of the hole, and presses and fixes the cutting insert against and to the placement surface and the side wall (Fig. 4; Col. 2, Lines 1-39).  The inner wall of the hole being a vertical plane that contacts the placement surface (Fig. 4).  The line segment is an axis along which a contact point between the concave surface and the tip of the pin moves during a tilting process in which the concave surface is pressed against the tip of the pin and the lever is tilted (Fig. 4; Col. 2, Lines 1-39).
Response to Arguments
Applicant's arguments filed July 14, 2022 have been fully considered but they are not persuasive.  Applicant argues that the Gustaffson reference fails to disclose a partially cylindrical concave surface against which the tip of a pin is pressed to tilt the lever.  Additionally, Applicant contends that the lever is not capable of tilting.  Examiner disagrees.
Gustaffson discloses a partially cylindrical concave surface (Fig. 2).  Specifically, the concave surface is compound and includes at least the upper portion of the cylindrical portion and the conical surface.  The lever is described as pivoting in paragraph 0010 of the translation, which is a tilting of the lever to pin the insert into the holder pocket.  Thus, the prior art of records reads upon the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722